Citation Nr: 0940270	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran failed to appear for a scheduled Board 
videoconference hearing in October 2008.  On the scheduled 
hearing date, the RO received correspondence from the 
Veteran's representative stating that the Veteran wanted to 
cancel his hearing.  Based on these facts, the Board 
considers the hearing request as withdrawn. 38 C.F.R. 
§ 20.704 (2009).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's claimed in-service stressful experiences 
have not been corroborated by service department records, and 
acquired psychiatric disorders, to include posttraumatic 
stress disorder (PTSD), are not shown to have been incurred 
as a result of events during military service.  


CONCLUSION OF LAW

The evidence does not show that an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in June 2005 and September 2008.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159 (2009).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in April 2008 and September 2008.  Here, 
the notice requirements pertinent to the issue addressed in 
this decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  The available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to THE 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.1994) (DSM-IV)), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided his testimony is 
found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain credible supporting evidence of the stressor. 38 
C.F.R. § 3.304(f); see Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

Service personnel records indicate that the Veteran served in 
the Republic of Vietnam from September 1971 to April 1972.  
His military occupational specialty while in Vietnam was 
supply platoon leader.  Among the awards he received was the 
Army Commendation Medal, without a "V" (valor) device. 

The Veteran's report of medical examination for officer 
candidate school (OCS) dated September 1969, revealed a 
normal psychiatric examination.  A May 1970 physical 
examination for OCS revealed a normal psychiatric 
examination.  The accompanying report of medical history was 
silent for psychiatric complaints.  The Veteran denied any 
history of depression, excessive worry or nervous trouble of 
any sort.  The Veteran's May 1972 separation examination 
noted a normal psychiatric examination.  

In his application for compensation, received in May 2005, 
the Veteran dated the onset of his symptoms to 1982, but did 
not seek treatment until October 2003.  

A Mental Health assessment conducted in December 2004 at the 
New Bedford, VA medical center (VAMC) noted that the Veteran 
reported flashbacks and nightmares of his military 
involvement in Vietnam.  The Veteran reported that the war in 
Iraq triggered his problems.  During his assessment, the 
Veteran stated that in service he went on patrol but never 
saw combat.  He stated that he was a supply officer in Cam 
Ranh Bay, Vietnam, and that he witnessed a lot of people who 
were injured physically and emotionally.  The Veteran stated 
that he experienced the Viet Cong attacking his base and that 
some GI's were killed but the Veteran did not witness this.  
A diagnosis of chronic PTSD was provided.

In January 2005, the Veteran was seen at a VA mental health 
clinic.  He said that he had flashbacks of Vietnam twice per 
week and that he had a lot of friends killed in Vietnam.  The 
Veteran added that he use to wake up from nightmares about 
the service and sometimes woke up vomiting.  The Veteran 
stated that he avoided watching the news and large crowds and 
that he had to know where exits were.  A decrease in 
socialization was reported.  He reported having trouble 
sleeping and sleeping for about five hours.  A diagnosis of 
chronic PTSD was provided.

VAMC treatment notes dated January 2005 noted that the 
Veteran was suffering from bouts of depression and that he 
had troubled sleep and experienced nightmares once or twice a 
week.  The Veteran stated that he did not have any problems 
for the first five years after service except when he saw 
movies about the war.  He stated that his combat related 
symptoms affected his relationship with his wife and caused 
him to drink heavily.  The Veteran reported that two of his 
friends from Officer Candidate School were killed in Vietnam 
and that another close friend from college was also killed in 
the war.  

A May 2005 VAMC social work outpatient note stated that the 
Veteran reported difficulty sleeping at night with nightmares 
about Vietnam three times a month.  The Veteran described his 
anxiety at work and having to work with difficult clients.  
The Veteran reported three to four flashbacks during the 
month and stated that he avoided the news on the television.  
A psychiatry note with the same date noted that the Veteran 
stated that he found his work as a stockbroker stressful and 
that he had flashbacks of Vietnam which were provoked by 
scenes of war.  The Veteran described his sleep as good and 
lasting for seven hours.  He stated that he became agitated 
and nervous when there was a problem at work.  The Veteran 
denied panic attacks or generalized anxiety attacks.  A 
diagnosis of chronic PTSD was provided.

In a statement in support of his claim dated June 1, 2005, 
the Veteran stated that based on his experiences in Vietnam 
he experienced nightmares and depression since at least 1982.  
The Veteran further stated that his relationships with his 
spouse and children were affected by his PTSD.

Attached to the June 23, 2005 VCAA letter was a PTSD stressor 
questionnaire that the Veteran was requested to complete and 
return to VA.  The Veteran did not provide any response to 
that letter.

In May 2006, the Veteran was afforded a VA examination.  It 
was noted that the Veteran's claims file and medical files 
were reviewed prior to the Veteran's interview.  The Veteran 
related that he was employed by Morgan Stanley as an 
investment advisor.  During his examination, the Veteran was 
asked to describe three traumatic experiences he had in 
service.  The Veteran stated that two of these events 
occurred in November 1971 in Cam Ranh Bay when he was out on 
patrol in South China Sea.  The Veteran stated that at that 
time he heard gun fire and small arms fire and stated that he 
believed the fire was from sampans trying to come ashore.  
The Veteran also described hearing men screaming at night and 
his inability to sleep due to screams from men coming back 
from the field.  The Veteran stated that in April of 1972 
there was an attack to the company adjacent to him and that 
one or two men were blown up while they slept.  The Veteran 
stated that this had a lasting effect on him.  It was further 
stated that the Veteran was nowhere near these men and could 
not remember the names of any individuals associated with 
these incidents.  

After examination of the Veteran and a review of his records, 
the VA examiner concluded that it was highly questionable 
that the Veteran would meet criteria A for PTSD under the 
DSM-IV.  The examiner noted that the Veteran stated he had 
intrusive thoughts two to three times a month and that he had 
nightmares two to three times a month as well.  The examiner 
stated that often the Veteran's nightmares did not relate to 
the war.  The examiner stated that the Veteran did not have 
flashbacks and that while the Veteran avoided the news on the 
television, he read the newspaper and watched television.  
The examiner further reported that there was no indication of 
numbing and that the Veteran did not meet any criteria for 
persistent symptoms of increased arousal other than 
irritability.  

The examiner concluded that the Veteran's symptoms were not 
consistent with a diagnosis of PTSD.  The examiner added that 
the Veteran's reported symptoms along with the data presented 
in the Veteran's record and the examiner's observations 
showed that the Veteran's symptoms were consistent with 
anxiety disorder not otherwise specified.  The examiner 
stated that it was less likely than not that the Veteran's 
anxiety disorder was directly related his experiences in 
service.  

VAMC treatment notes dated August 2006 noted the Veteran's 
PTSD symptoms and anxiety.  It was further noted that the 
Veteran's depression evaluation was found to be positive.  An 
August 2006 VA primary care note revealed that the Veteran 
was employed as a stockbroker.

In his September 2006 VA-9 substantive appeal form, the 
Veteran stated that although he was not in a combat unit he 
did occasionally go out on patrol and that his experiences in 
the Republic of Vietnam had a lasting effect on him.  He 
concluded that it was his understanding that his anxiety 
attacks could be in part related to his military service.

A VAMC mental health note dated September 2006 noted that the 
Veteran gave a history of PTSD with symptoms of flashbacks, 
nightmares, avoidance, irritability and insomnia exacerbated 
by the war in Iraq.  He had experienced some tearfulness and 
a decrease in his activity level and hopelessness.  He had 
sustained two episodes of extreme anxiety which lasted for 
months and that his last extreme anxiety was in the context 
of his daughter getting married and that the Veteran's PTSD 
symptoms increased during that period.  The Veteran stated 
that if he was unable to keep busy, feelings of being killed 
came to mind and he stated that he was targeted by his own 
men as an officer and threatened by enlisted soldiers.  The 
psychiatrist noted that the Veteran had recurring thought of 
Vietnam, but no criteria A experience.  She remarked that 
recent elevation in anxiety was related to his daughter's 
marriage, and the risk of losing a lot of money.  An Axis I 
diagnosis of generalized anxiety disorder and major 
depressive disorder was provided, as well as an Axis IV 
diagnosis of PTSD.  

A VAMC social work outpatient note dated September 2006 
stated that the Veteran had some anxiety due to the unsettled 
stock market.  It was noted that the Veteran was taking 
Lorazepam and that he was worried at work since he was not 
sure whether or not his office would remain open.  The 
Veteran reported extreme stress due to the drastic changes in 
the stock market and that he experienced problems sleeping 
and occasionally had nightmares which were triggered by 
stress.  The Veteran's examining social worker stated that 
the Veteran continued to have occasional nightmares and sleep 
disturbances but that he had been feeling less anxious and 
depressed.  It was noted that the Veteran would maintain his 
follow up for prescription management of his depression, 
anxiety and PTSD symptoms.

Treatment notes dated in July 2007 from the VAMC noted that 
the Veteran had PTSD symptoms and anxiety with a history of 
recent panic attacks.  It was noted that the Veteran screened 
positive for PTSD.  The Veteran screened negative for 
depression.  Treatment notes dated September 2007 stated that 
the Veteran reported feeling anxious at work since the 
economy had affected the stock market.  The Veteran stated 
that he had experienced periods of depression.  The Veteran 
stated that he still had flashbacks of his combat experiences 
in Vietnam and that he had needed medication in the past to 
help him deal with his symptoms but he did not feel that he 
currently needed them as he had breathing techniques to help 
him calm down.  The Veteran's social worker noted that the 
Veteran had flashbacks and nightmares which were triggered by 
news reports of the war in the Middle East and that the 
Veteran was additionally anxious at work.  Symptoms of 
depression, anxiety and PTSD were noted.

In an April 2008 VAMC treatment note, the Veteran reported 
that the stock market had been very stressful and that he had 
been drinking too much.  The Veteran stated that he 
occasionally had anxiety attacks and thought about his 
involvement in Vietnam.  The Veteran was described as 
continuing to have depression, anxiety and PTSD symptoms.  It 
was noted that he remained anxious over the stock market.

Based upon the evidence of record, the Board finds that 
acquired psychiatric disorders, to include PTSD, are not 
shown to have been incurred as a result of events during 
military service.  As the Veteran did not experience combat, 
his stressors cannot be presumed.  Further, in order to prove 
that the Veteran's PTSD is a result of an in-service event or 
incident, the Veteran must show credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  In this case, no such supporting evidence has 
been provided by the Veteran.  The Veteran has stated that 
did not know the names of those he knew were killed and he 
did not respond to a June 2005 request for a completed PTSD 
questionnaire.  The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).

While the Veteran's service personnel records show that he 
served in Vietnam, his service records, both personnel and 
medical records, show no evidence of a stressor.  Similarly, 
the Veteran's separation examination shows no evidence of 
PTSD symptoms or nervous disorders of any sort.  Further, 
while the Veteran has asserted that he began to experience 
PTSD symptoms in 1982, the Board notes that he did not seek 
treatment for his condition until 2003.  This, in itself, 
weighs against the Veteran's claim.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

The Veteran has asserted that his experiences in Vietnam led 
to his anxiety symptoms.  Unfortunately, he has provided no 
stressors for VA to verify.  Thus, while he has a diagnoses 
of PTSD and other disorders including major depression 
disorder and an anxiety disorder, the Board notes that there 
is simply no evidence of an in-service stressor.  
Additionally, the Veteran's anxiety has been related to his 
stressful work environment as a stockbroker/investment 
advisor and other external stressors such as his daughter's 
marriage rather than his experiences in Vietnam. 

After an examination of the Veteran, the Veteran's claims 
file and his medical records, the Veteran's May 2006 VA 
examiner stated that it was highly questionable that the 
Veteran would meet criteria A for PTSD.  The Board notes that 
Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) as the 
governing criteria for diagnosing PTSD.  Criteria A under the 
DSM-IV are a showing (1) that the Veteran was exposed to a 
traumatic event in which he experienced, witnessed or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others and (2) that the 
Veteran's response involved intense fear, helplessness or 
horror.  In Cohen v. Brown, 10 Vet. App. 128 (1997), the 
Court further held the sufficiency of a stressor was now a 
clinical determination for an examining mental health 
professional.  Id. at 140, 141.

The Veteran's VA examiner has stated that the Veteran's 
claimed stressors were insufficient for a claim for PTSD.  
Further, the examiner concluded in his examination that the 
Veteran's reported symptoms were not consistent with a 
diagnosis of PTSD.  The Board finds this and the above stated 
evidence probative to show that the Veteran's claim for 
service connection for PTSD must be denied.

As no presumption applies in this case, to show service 
connection for an acquired psychiatric disorder to include 
PTSD, the Veteran must show (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  In this 
case, the probative evidence fails to show that the Veteran 
suffered from PTSD or any other psychiatric disorder in 
service and fails to show a nexus between the Veteran's 
current disorders and his service.  Thus, the Veteran's claim 
for acquired psychiatric disorders to include PTSD must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


